AO 245B (Rev. 02118)   Judgment in a Criminal Case
                                                                                                                         FILED 

                       Sheet I                                                                                             OCT - 3 2018
                                                                                                                        Clerk,u.s D,stnct Court
                                          UNITED STATES DISlRICT COURT                                                    District Of Montana
                                                                                                                              Great Falls
                                                                District of Monlana
                                                                          )
              UNITED STATES OF AMERICA                                    )   JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                                                                          )
              lUIS CARLOS ROLDAN·DEL CID                                          Case Number: CR 18-50-GF-BMM-Ol
                                                                          )
                                                                          )       USM Number: 17253-046 

                                                                          )

                                                                          )        R. Hank Branam
                                                                          )       Defendant's Attorney
THE DEFENDANT:
D pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
  which was accepted by the coun.
IiIl was found guilty on count(s)        I of the Indictment
   after a plea of not guilty.          ----------------------------------------­

The defendant is adjudicared guilty ofthese offenses:

Title & Section                   Nature of Offens.                                                        Offense Ended
 8 U.S.C. § 1326{a)                 Illegal Reentry                                                          6/512018




       The defendant is scntcnced as provided in pages 2 through         __7,-__ oflhis judgment. The sentence IS imposed purnuantto
the Sentencing Refunn Act of 1984.
D The defendant has been found not guilty on count(s)
Deount(s)                                                         D are dismissed on the motion ofthe United States.
                -------------------- Dis
         It IS ordered that the defendant must notifY the United States attorney for this district within 30 days ofany change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fuRy paid. If ordered to pay restitution,
the defenaant must notifY the court and United SUites attorney of material changes in economIC circumstances_




                                                                          Brian Morris, United States District Judge
                                                                         Name and Title of Judge


                                                                          101212018
AO 245B (Rev. 021111) Judgment in Criminal Case
                      Sheet 2 ~ Imprisonment
                                                                                                       Judgment -   Page   _=2_   of   7
 DEFENDANT: LUIS CARLOS ROLDAN·DEL CID
 CASE NUMBER: CR 18·50·GF·BMM·01

                                                               IMPRISONMENT
            The defendant is hereby committed to the custody "fthe Federal Bureau of Prisons to be imprisoned for a total
 term of:

  Time served. Upon the defendant's release from custody, it is ordered that the defendant be remanded to the custody and
  control of the Bureau of Immigration and Customs Enforcement as it has been established that the defendant is an alien who
  may be subject to deportation proceedings,


     o      The court makes the following recommendations to the Bureau of Prisons:




     [;ll The defendant is remanded to the custody of the United States Marshal.

     o      The defeodant shall surrender to the United States Marshal for this district:

            o   at                                 0    a,m,     o   p,m,     on

            o   as notified by the United States Marshal.

     o      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            o   before 2 p,m,   00

            o   as notified by the United States Marshal.

            o   as notified by the Probation or Pretrial Services Office,



                                                                     RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                             to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ' with a certified copy ofthis judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AD 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 Supervised Release
                                                                                                            Judgment-Page ~ of             1
DEFENDANT: LUIS CARLOS ROLDAN-DEL CID
CASE NUMBER: CR 18-50-GF-BMM-01
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a tenn of:
     1 year.

  While on supervised release. the defendanl shall nol enter Ihe United SIales without proper application to and receiving
  permission from the Bureau of Immigration and Customs Enforcement. The term of supervised release will be inactive while
  the defendant is not residing in the United SIales. If the defendant returns to the United States, legally or illegally, within 72
  hours of return, the defend ani Is to report in person to the nearest United Stales Probation Office and shall be subject to
  active supervised release supervision.




                                                     MANDATORY CONDITIONS

1. 	    You must not commit another federal. state or local crime.
2. 	    You must not unlawfully possess a controlled substance.
3. 	    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter. as detcOllined by the court.
                 o	
                  The above drug testing condition is suspended. based on the court's detennination that you 

                   pose a [ow risk of future substance abuse. (check if applicable) 

4. 	     0     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
               restitution. (check ijapplicable)
5.       IYf 	 You must cooperate in the collection of DKA as directed by the probation officer. (check ifapplicable)
6. 	     0     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901. el seq.) as
               directed by the probation officer. the Bureau of Prisons, or any state sex offender registration agency in the location where you
               reside, work, are a student, or were convicted of a qualifying offense, (.:heCK if applicable)
7.       0 	 You must participate in an approved program for domestic violence. (checkifappllcahle)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page,
AO 245B (Rev. 02/18) Judgment in 8 Criminal Case
                     Sheet 3A - Supervised Release
                                                                                                Judgment-Page   ~. _ _         of         t
DEFENDANT: LUIS CARLOS ROLDAN·DEL CID
CASE NUMBER: CR 18-50·GF·BMM·01

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release~ you must comply v"ith the following standard conditions of supervision, These conditions are imposed
because they establish the basic expectatioos for your behavior while on supervision and identify the minimum tools needed by probation
oflicers to keep infonned, report to the <:ourt about, and bring about improvements in your conduct and condition.

I. 	 You must report to the probation oflice in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisomnent~ unle.ss the probation officer instructs you to report to a different probation office or within a different time
       frame.
2. 	   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. 	 You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
     court or the probation onker.
4. 	 You must answer truthfully the questions asked by your probation officer.
5. 	 You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live \\ith), you must nolilY the probation officer at least 10 days before the change. If notitying
     the probation officer in advance is not possible due to unanticipated elrcumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. 	 You must allow the probation ofli.er to visit you at any time at your home or elsewhere, and you must permit the probation oliicer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. 	 You must work full time Cat least 30 hours per week) at a lawful rype of employment, unless the probation officer excuses you from
     doing so. If you do not have full·time employment you must try to find full·rime employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notilY the probation officer at least 10 days before the change. If notifYing the probation ollicer at least 10
     days in advance is not possible due to unanticipated circumstances. you must notify the probation officer within 72 hours of
     becoming aWdre of a change or expected change.
8. 	 You must not cornmWlicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly commWlicate or interact with that person without first getting the permission of the
      probation officer.
9. 	 rfyou are arrested or questioned by a law enforcement officer, you must notifY the probation officer V!oithin 72 hours.
10. 	 You must not own. possess, or have access to a firearm) ammunition, destructive device, or dangerous weapon (Le., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or ta,ers).
11. 	 You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
      first getting the permission ofthe court.
12. 	 If the probation officer detennines that you pose a risk to another person (including an organization), the probation ollicer may
      require you to notilY the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13. 	 You mlL,t foDow the instructions of the pmbation officer related to the «mditions of supervision.



U.S. Probation Office Use Only
A u.s. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overviel+' a/Probation and Supervised
Release ConditiOns, available at: \"'v/vv.uSCQurts.gov.


Defendant's Signature 	                                                                                   Date _ _ _ _ _ _ _ _ _ __
 AO 245B(Rev. 02/1 S) 	 Judgment in a Criminal Case 

                        Sheet 3D    Supervised Release 



DEFENDANT: LUIS CARLOS ROLDAN-DEL CID
CASE NUMBER: CR 18-5(J..GF-BMM-01

                                           SPECIAL CONDITIONS OF SUPERVISION
1. You must surrender to United States Immigration and Customs Enforcement and follow all their 

instructions and reporting requirements until any deportation proceedings are completed. 


2. If you are ordered deported from the United States, you must remain outside the United States,
unless legally authorized to reenter. If you reenter the United States, you must report to the nearest
probation office within 72 hours after you return.

3. The defendant shall submit their person, residence, place of employment, vehicles, and papers, to
a search, with or without a warrant by any probation officer based on reasonable suspicion of
contraband or evidence in violation of a condition of release. Failure to submit to search may be
grounds for revocation. The defendant shall wam any other occupants that the premises may be
subject to searches pursuant to this condition. The defendant shall allow seizure of suspected
contraband for further examination.
AO 2458 (Rev. 02118)   Judgment in a Criminal Case
                       Sheet 5   Criminal Monetary Penalties
                                                                                                            Judgment -   Page   _-,,-6_   of       7
 DEFENDANT: LUIS CARLOS ROLDAN-DEL CID
 CASE NUMBER: CR 18-50-GF-BMM-Ol
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total crimi",,1 monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                  JVTA Assessment'                    Fine                       Restitution
 TOTALS            $ WAIVED                     S N/A                               S WAIVED                    S N/A


 o 	The determination of restitution is deferred until _ _ _ _ ' An                  Amended Judgment in a Criminal Case (AO USC) will be entered
      after such detennination,

 o 	 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      lfthe defendant makes a partial payment, each payee shall receive an approximately proportioned l'aymen~ unless specified otherwise in
      the priority order or percent.ge payment column below. However, pursuant to 18 U.S.C. § 3664(.), all nonfeder.! victima must be paid
      before the United States is paid.

 Name of Pavee 	                                                         Totall.oss**             Restitution Ordered             Priority or Percentage




 TOTALS                               $ _ _ _ _ _--=0.:::.0::.-0 	                                          0.00


 o 	 Restitution amount ordered pursuant to plea agreement                $

o	     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 t:.S.c. § 3612(1). All ofthc payment options on Sheet 6 may be subject
       to penalties for delinquency and default, p=uant to 18 U.S.c. § 3612(g).

o 	 The court detennined that the defendant does not have the ability to pay interest and it is ordered that:
       o 	 the interest requirement is waived for the           0       fine   0   restitution.

       o 	the interest requirement for the         0     fine       0     restitution is modified as follows:

• Justice for Victims of Traflicking Act 00015, Pub. L No. 114-22. 

•• Findings for the total amount oflosse. are required under Chapters 109A, 110, !lOA, and II3A of Title 18 for offenses committed on or 

after September 13, 1994, but before April 23, 1996. 

AD 2458 (Rev,02118) Judgmenl in a Criminal Case
                     Sheet 6 - Schedule ofPuyments
                                                                                                                            7_ of
                                                                                                           Judgment ~ Page __                      7
DEFENDANT: LUIS CARLOS ROLDAN-DEL CID
CASE NUMBER: CR 18-S0-GF-BMM-01

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A     D    Lump sum payment of$                               due immediately, balance due

                 not later than                                   , or
           D     in accordance with     D C,         D D.    D E, or         D Fbelow:or
B     D Payment to begin immediately (may be combined with                DC,          D D, or      D F below); or
C     D    Payment in equal                   (e.g., weekly, monthly, quarterly) instalhnent. of $                             over a period of
          _ _ _ _ _ (e.g., mont'" or years), to commence                        (e.g.. 30 or 60 days) aller the date of this judgment; or

D     0    Payment in equal                       (e.g.. weekly. monthly. quarterly) installments of $       _...               over a period of
                        (e,g., months or years), to commence                        (e.g" 30 or 6() days) after release from imprisonment to a
           term of supervision; or
E     0    Payment during the term ofsupervised release will commence within                  (e.g.• 30 or 60 days) .ller release from
           imprisonment, The cowt will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment ofcriminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisorunent, payment ofcriminal monetarv penalties is due during
the period ofimprisonment All criminal monetary penaltIes, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program. arc made to the clerk of the court,

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




o     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant """,her), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost ofprosecution. 


D     The defendant shall pay the following cowt cost(s): 


o     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
